I can not concur in the conclusion *Page 403 
that at the time of the accident Johnson, for the reasons stated in the opinion of the court, was not on the business of the motor company. It is inferable from the evidence that when Johnson left the place of business of the motor company, in the automobile, his intention was, after stopping at the cafe, to proceed and make a contact with Hardin, the prospective purchaser of an automobile from the motor company. The mere fact that Johnson intended to stop at the cafe, even though proceeding to the cafe entailed a territorial deviation from the direct route to Hardin, does not demand a finding that Johnson, while on the way to the cafe, had deviated from his employer's business and was on business of his own. The evidence authorized the finding that Johnson was a servant of the motor company, and that when going to the cafe in the car he was about the master's business. The evidence was sufficient to authorize a finding that the accident, which happened by Johnson's running over the plaintiff's son while Johnson was on the way to the cafe, was caused by the negligence of the motor company through and by its servant or agent Johnson. I am of the opinion that the court erred in granting a nonsuit.